          Case MDL No. 2949 Document 164 Filed 10/21/20 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                                    MDL No. 2949



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −6)



On August 7, 2020, the Panel transferred 38 civil action(s) to the United States District Court for the
Eastern District of Arkansas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 26 additional action(s) have been
transferred to the Eastern District of Arkansas. With the consent of that court, all such actions have
been assigned to the Honorable Kristine G. Baker.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Arkansas and assigned to
Judge Baker.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Arkansas for the reasons stated in the order of August 7, 2020, and, with the
consent of that court, assigned to the Honorable Kristine G. Baker.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Arkansas. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2949 Document 164 Filed 10/21/20 Page 2 of 2




IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                     MDL No. 2949



                   SCHEDULE CTO−6 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ILLINOIS NORTHERN

  ILN        1       20−06060     Hamilton v. Wright Medical Technology, Inc. et al

INDIANA NORTHERN

  INN        1       20−00359     Gerardot v. Wright Medical Technology Inc et al
